Name: 94/347/EC: Council Decision of 13 June 1994 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: executive power and public service;  EU institutions and European civil service;  Europe;  personnel management and staff remuneration
 Date Published: 1994-06-22

 Avis juridique important|31994D034794/347/EC: Council Decision of 13 June 1994 appointing a member of the Committee of the Regions Official Journal L 155 , 22/06/1994 P. 0029 - 0029 Finnish special edition: Chapter 1 Volume 3 P. 0145 Swedish special edition: Chapter 1 Volume 3 P. 0145 COUNCIL DECISION of 13 June 1994 appointing a member of the Committee of the Regions (94/347/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof, Having regard to the Council Decision of 26 January 1994 appointing members and alternate members of the Committee of the Regions for the period 26 January 1994 to 25 January 1998 (1), Whereas a seat has become vacant on the Committee of the Regions following the resignation of Mr Giorgio Pasetto, notified to the Council on 28 April 1994; Having regard to the proposal from the Italian Government, HAS DECIDED AS FOLLOWS: Sole Article Mr Carlo Proietti is hereby appointed a member of the Committee of the Regions in place of Mr Giorgio Pasetto for the remainder of the latter's term of office, which runs until 25 January 1998. Done at Luxembourg, 13 June 1994. For the Council The President Th. PANGALOS (1) OJ No L 31, 4. 2. 1994, p. 29.